Citation Nr: 0715592	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-21 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to veteran's status for the purpose of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The appellant served during World War II; the nature of that 
service is the issue to be resolved herein.

This appeal to the Board of Veterans' Appeals (Board) is from 
a rating decision letter of January 2003 issued by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision letter, the VARO concluded that the appellant 
did not have service which would qualify him for VA benefits.

During the course of this appeal, the case has been advanced 
on the docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 
20.900(c).

The appellant provided testimony before a Veterans Law Judge 
at a videoconference hearing in January 2004, a transcript of 
which is of record.  At that time, he provided copies of 
numerous documents which are now in the file.

In February 2004, the case was remanded by the Board for very 
specific development.  The Board noted, in pertinent part, as 
follows:

In essence, it is argued that the appellant has 
adequate, appropriate service to be considered a 
veteran for VA benefits.  He has testified in that 
regard, and has submitted documents which, it is 
argued, require recertification of his dates of 
service by the service department, and confirm his 
arguments that he is a veteran for VA benefits 
purposes.

Of record is a memorandum from the VARO, dated in 
August 2003, with regard to recertification of 
service dates.

Also of record is documentation from the service 
department Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), and confirmed by 
the National Personnel Records Center, to the 
effect that the appellant had no service as a 
member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service 
of the U.S. Armed Forces.

In general, the service department's findings are 
binding and conclusive upon VA.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

However, the thrust of the argument raised by the 
appellant and his representative at the hearing 
was, specifically, that there is now a discrepancy 
in documentation which needs to be clarified and 
ultimately resolved in his favor.

On review of the evidence now of record, as 
submitted by the appellant, the Board finds that 
there is now sufficient basis as would warrant a 
request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).

In pertinent part, the Board remanded the case for the VARO 
to:

Contact ARPERSCOM and request reverification of 
service.  The RO's request should clearly ask 
ARPERSCOM to document that its reverification of 
service encompassed a search under all information 
not previously considered including the guidelines 
and records relating to recognition of all units 
under American officers.

In this regard, all pertinent documents should be 
noted (including those already identified in the 
file at the time of prior certification as well as 
the packet of materials recently submitted by the 
appellant, i.e., both those obtained from all other 
sources as well as those obtained through the 
National Archives in College Park, MD); and copies 
of all pertinent documents must accompany the 
request for recertification.

Any discrepancies in those records must be 
identified by the service department; and the 
discrepancies should be resolved to the extent 
possible, with documentation to the file with a 
comprehensive explanation and definitive citation 
to pertinent regulatory guidelines for 
certification.

Development was attempted and the case was returned to the 
Board.

In a decision in July 2005, the Board denied entitlement to 
recognition of the appellant as a veteran for VA benefits 
purposes.

However, in the meantime, correspondence had reached the 
Board shortly before the decision was issued which 
inadvertently had not been attached to the file until after 
the decision was promulgated.  Therein, the veteran requested 
an additional hearing.  

Accordingly, the July 2005 Board decision had to be vacated 
so that the hearing could be held.  

In January 2006, the veteran again provided testimony at a 
videoconference hearing before a Veterans Law Judge, a 
transcript of which is in the file.  

During the January 2006 hearing, the appellant's 
representative argued that prior (February 2004) remand 
instructions of the Board had not been complied with.  
Specifically, it was argued that the appellant had submitted 
substantial documentation in support of his claim that he was 
in a guerrilla unit under the direct control of a United 
States commissioned officer, that this evidence was forwarded 
along with a request of the service department for 
reverification of the appellant's service, and that the 
response merely referred to the prior negative determination, 
without clearly indicating that the evidence submitted was 
considered.  

Further, during the hearing the appellant submitted 
additional evidence, some of which the representative 
indicated was not already of record.

Accordingly, in February 2006, the case was again remanded 
for the following action by the VARO:

Contact ARPERSCOM and request reverification of 
service.  The RO's request should clearly ask 
ARPERSCOM to document that its reverification of 
service encompassed a search under all information 
not previously considered including the guidelines 
and records relating to recognition of all units 
under American officers.

In this regard, all pertinent documents should be 
noted, (including those already identified in the 
file at the time of prior certification as well as 
the materials recently submitted by the appellant; 
and copies of all pertinent documents must 
accompany the request for recertification.

Any discrepancies in those records must be 
identified by the service department; and the 
discrepancies should be resolved to the extent 
possible. Request ARPERSCOM to specifically state 
that all materials submitted with the request for 
recertification have been reviewed.

Since then, the appellant has submitted an additional packet 
of documentation.  

Pursuant to the February 2006 remand, repeated attempts were 
undertaken by the VARO in forwarding inquiries to the service 
department via NPRC to include securing a statement which 
specifically addressed the requirements above stated.  
Numerous responses in the file include VA Forms 21-2101 which 
have been merely stamped with notations to "see negative 
earlier responses" or one, most recently received, that is 
stamped that the "(e)vidence submitted is insufficient to 
warrant a change in prior certification".  There is nothing 
to indicate, as repeatedly and specifically requested, what 
evidence has been reviewed, and/or that all the additional 
documentation has been considered, as requested in the prior 
remand requests.

In the meantime, the Board was required to notify the 
appellant that the Veterans Law Judge before whom he had 
twice given testimony was no longer with the Board, and 
asking him if he wished to have another hearing.  In a 
statement dated in March 2006, the appellant indicated that 
he did not want a further hearing.

Absent further response by NPRC, a Supplemental Statement of 
the Case was issued, and the case was returned to the Board.

In a presentation by the appellant's representative in May 
2007, it was specifically argued that the appellant had 
submitted a great deal of new documentation (including but 
not limited to material annotated on the outside of the file 
by the VARO as having come in since the last Board decision 
and which is now contained in a separate file within the 
claims folder) with regard to his eligibility to recognition 
as a veteran for VA purposes; and that in the repeated post-
remands attempts by the VARO, the service department (Army 
and related organizations) and/or NPRC had still not complied 
with the requirements of the Board in documenting that the 
evidence had all been fully considered and addressed.  

The representative further argued that the mandates of 
Stegall v. West, 11 Vet. App. 268, 171 (1998) require, as a 
matter of law, that the case be again remanded for such 
action.  The Board finds merit to this argument.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In essence, it has been repeatedly argued by the appellant 
and his representative that he has now documented that he had 
adequate, appropriate service to be considered a veteran for 
VA benefits.  He has twice testified in that regard, and has 
submitted documents which, it is argued, require 
recertification of his dates of service by the service 
department, and confirm his arguments that he is a veteran 
for VA benefits purposes.

However, the thrust of the argument raised by the appellant 
and his representative at the hearing was, specifically, that 
there is now a discrepancy in documentation which needs to be 
clarified and ultimately resolved in his favor.  

In summary, because (1) so much additional and often 
inconsistent pertinent material has been added to the file 
during the long course of this appeal; because (2) repeated 
concerted attempts by VA to have the service department amply 
reconcile the apparent conflicts in this material have been 
unproductive or inadequate; because (3) an accurate and 
equitable certification of the appellant's service is a 
pivotal aspect of his claim; because (4) the precedential 
judicial and legislative mandates in this case place a unique 
onus on the service department as the competent modifier of 
service dates as they relate to eligibility for VA benefits; 
and finally, (5) because, as argued by the appellant's 
representative, he is entitled by law to have the essence of 
a remand followed, the Board thus finds no option at this 
point, other than that resolution of this matter requires a 
de novo review by the service department of all of the 
evidence of record from all sources.

Under existing criteria, and on review of the evidence now of 
record, including as submitted by the appellant, the Board 
concurs with his representative that there is now sufficient 
basis as would warrant a request for complete re-
certification from the service department.  See Sarmiento v. 
Brown, supra.

Accordingly, the case is remanded for the following action:

1.  Contact ARPERSCOM / NPRC, make 
available all pertinent evidence of 
record, including a copy of this Remand, 
and - 

a.  Request verification of the 
appellant's service utilizing all of 
the evidence of record as if any prior 
or initial certification had not taken 
place. 

b.  Ask ARPERSCOM to indicate, in 
writing, that its verification of 
service has encompassed a search of 
all documents, in the file and under 
all available sources, to include that 
previously of record as well as that 
not previously considered, including 
the guidelines and records relating to 
recognition of all units which served 
under American officers.

c.  In this regard, all pertinent 
documents should be noted, (including 
those already identified in the file 
at the time of prior certification as 
well as the packets of materials since 
submitted by the appellant and all 
evidence obtained from all other 
sources such as the National Archives 
in College Park, MD); and copies of 
all pertinent documents must accompany 
the request for certification.

d.  Any discrepancies in those records 
must be identified by the service 
department; and the discrepancies 
should be resolved to the extent 
possible, in writing, with 
documentation to the file with a 
comprehensive explanation and 
definitive citation to pertinent 
regulatory guidelines for 
certification.

3.  Then readjudicate the appellant's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
Remand, being mindful of the need to 
resolve any Stegall problems. 

4.  If the decision with respect to the 
claim remains adverse to the appellant, 
furnish him and his representative with 
an SSOC and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

